


Exhibit 10.17

 

GRAPHIC [g282382mm01i001.jpg]

 

EXECUTIVE COMPENSATION POLICY

 

 

Approved as amended

November 10, 2008

Board of Directors

Document Owner:

 

Board of Directors

 

Tetra Tech Confidential

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

1.0

PURPOSE

2.0

PHILOSOPHY

3.0

SCOPE

4.0

ROLES AND RESPONSIBILITIES

5.0

EXECUTIVE COMPENSATION COMPONENTS AND PLAN

6.0

PROCESS FLOW/SCHEDULE

7.0

APPENDIX I – EXAMPLES OF ANNUAL INCENTIVE BONUS

8.0

APPENDIX II – RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

9.0

APPENDIX III – TIMING OF EXECUTIVE EQUITY AWARDS

10.0

APPENDIX IV – DETERMINATION OF NET INCOME

 

2

--------------------------------------------------------------------------------


 

1.0                               PURPOSE

 

The purpose of this document is to define the executive compensation policy for
Tetra Tech, Inc.

 

2.0                               PHILOSOPHY

 

Tetra Tech’s executive compensation program is designed to

 

·                  Align the interests of executive officers with those of the
stockholders;

 

·                  Attract, motivate, reward and retain top level executives
upon whom, in large part, the success of the Company depends;

 

·                  Be competitive with compensation programs for companies of
similar size and complexity with whom the Company competes for executive talent,
including direct competitors;

 

·                  Provide compensation based upon the short-term and long-term
performance of both the individual executive and the Company; and

 

·                  Strengthen the relationship between pay and performance by
emphasizing variable, at-risk compensation that is dependent upon the successful
achievement of specified corporate and individual goals.

 

We believe a significant portion of executive officer pay should be at risk, and
based upon performance.  Therefore, base salaries are targeted for approximately
the median of the peer group.  Conversely, compensation at risk, specifically
bonuses and equity grants, are targeted to provide compensation that is above
the median of our peers when above average business results are attained.

 

3.0                               SCOPE

 

This policy applies to all executive officers of Tetra Tech, Inc.

 

4.0                               ROLES AND RESPONSIBILITIES

 

Board of Directors

 

·                  Approves this Executive Compensation Policy;

 

·                  Delegates authority as specified in this policy to the
Compensation Committee; and

 

·                  Approves positions to be covered by this policy as
recommended by the Chairman/CEO.

 

Compensation Committee

 

·                  Under delegated authority from the Board of Directors,
develops, administers and monitors executive compensation in the long-term
interests of the Company and its stockholders;

 

·                  Evaluates the performance and establishes the compensation of
the Chairman/CEO;

 

·                  Establishes the compensation of all other executive officers
of the Company based, in part, on the Chairman/CEO’s recommendations;

 

3

--------------------------------------------------------------------------------


 

·                  Determines that performance goals have been attained before
payment; and

 

·                  Reserves the right to approve exceptions to this policy as
recommended by the Chairman/CEO (subject to the terms of the Executive
Compensation Plan described in Section 5.2).

 

Audit Committee

 

·                  Jointly with the Compensation Committee determines the
individual performance factor for the CFO position.

 

Chairman/CEO

 

·                  Reviews the performance of all other officers of the Company
and makes specific recommendations to the Compensation Committee in regard to
their compensation; and

 

·                  Develops performance targets for all other executive officers
and recommends those targets to the Compensation Committee.

 

Human Resources

 

·                  Acquires information regarding peer group and other
competitor pay practices, and provides analysis of this information to the
Chairman/CEO and the Compensation Committee; and

 

·                  Provides compensation practice trend data to the
Chairman/CEO, and the Compensation Committee.

 

Finance and Accounting

 

·                  Provides Corporate performance data for use in determining
the degree to which certain performance objectives have been met; and

 

·                  Assures payments have been properly accrued and reported.

 

5.0                               EXECUTIVE COMPENSATION COMPONENTS AND PLAN

 

The primary components of compensation for executive officers are base salary,
annual performance bonuses and long-term incentive compensation.

 

5.1                               Base Salary

 

Base salaries for executive officers are reviewed on an annual basis to ensure
internal equity and external competitiveness.  Salaries are reviewed to
determine whether the base compensation is within a reasonable range of
executive pay levels at other companies that potentially compete with the
Company for business and executive talent.  Total compensation is considered
during this analysis.  Consideration is given to individual performance,
experience and time in the position, initiative, contribution to overall
corporate performance, and salaries paid to other executives in the Company. 
The review and determination occur as shown in Section 6.0.

 

4

--------------------------------------------------------------------------------


 

5.2                               Annual Performance Bonuses

 

Executive officer bonuses shall be subject to the terms of the Company’s
Executive Compensation Plan as adopted by the Board on November 10, 2008 (the
“Plan”).  Specifically, no bonus may exceed the applicable percentage of the
Company’s Net Income set forth in Section 5 of the Plan.  Unless otherwise
specified by the Compensation Committee within 90 days after the beginning of a
Plan Year under the Plan, the term “Net Income” shall be as defined in Appendix
IV of this Policy.  Notwithstanding any term or provision set forth in this
Policy, in the event of any inconsistency between this Policy and the Plan, or
the exercise of any discretion on the part of the Compensation Committee
pursuant to this Policy, the terms of the Plan shall control and supersede the
inconsistent term or provision of this Policy or the exercise of discretion
hereunder.

 

This component is intended to promote the interests of the Company by providing
both an incentive and a financial reward for key employees who contribute most
to the operating results and growth of the Company.  Each year the Company
identifies a target amount of incentive compensation for each executive
officer.  This target is expressed as a percentage of base salary.

 

Bonuses are paid based upon meeting pre-determined performance criteria.  These
criteria fall into two categories:  (1) overall corporate performance,
designated the Corporate Performance Factor (CPF), based on an assessment of how
Company did on an overall basis in achieving its key objectives and
(2) individual contribution, designated the Individual Factor (IF), based on
individual performance.  The CPF, determined by the Compensation Committee, will
have a range of 0 to 1.4 with a target of 1.0 based on the achievement of key
objectives.  The CPF for group presidents will be determined by the Chairman/CEO
based on the contribution of the specific group to the Company.  The IF will
have a range of 0 to 1.2 with a target of 1.0 for expected contribution level. 
The IF will be recommended by the Chairman/CEO and approved by the Compensation
Committee, with the exception of the Chairman/CEO and CFO positions.  The IF for
the Chairman/CEO will be determined by the Compensation Committee.  The IF for
the CFO will be recommended by the Chairman/CEO and determined jointly by the
Audit Committee and Compensation Committee, giving strong consideration to the
Audit Committee’s assessment of the strength of the Company’s internal financial
controls and the accuracy and appropriateness of its financial reporting.

 

Target bonus amounts as a percentage of base salary are as follows:

 

TARGET BONUS AMOUNTS

 

POSITION

 

PERCENTAGE (%)

 

Chairman/CEO/President

 

100

 

Chief Financial Officer

 

60

 

Group Presidents

 

60

 

Other Executive Officers

 

40

 

 

5

--------------------------------------------------------------------------------


 

Each Officer is eligible to receive an annual bonus in the range of 0% to 168%
of target, i.e., CPF (1.4) x IF (1.2) = 1.68 (168%) x target

 

MINIMUM/MAXIMUM OF BASE

 

POSITION

 

TARGET PERCENTAGE 
(%)

 

MINIMUM (%)

 

MAXIMUM (%)

 

Chairman/CEO/President

 

100

 

0

 

168

 

Chief Financial Officer

 

60

 

0

 

100

 

Group Presidents

 

60

 

0

 

100

 

Other Executive Officers

 

40

 

0

 

67.2

 

 

The Compensation Committee reserves the right to “zero” the CPF if results are
significantly below expected targets or a manageable event negatively and
severely impacts stockholder value.  The minimum performance threshold is .6;
achievement of less than 60% in either the CPF or IF will result in the
elimination of the bonus paid.  Notwithstanding the above, the Compensation
Committee, in consultation with the Chairman/CEO, reserves the discretion to
adjust specific performance bonus amounts when deemed to be in the interests of
the stockholders.  Bonus payments are made by December 15 of each year, based
upon performance in the recently concluded fiscal year.

 

5.3                               Long-Term Incentive Compensation

 

Long-term incentive awards are designed to:

 

·                  Reward financial performance and encourage recipients to
achieve long term sustained growth of stockholder value.  The long-term
incentive compensation program encourages executives to maintain a long-term
financial perspective by linking a substantial portion of their compensation to
stockholder returns and the Company’s long-term financial success;

 

·                  Aid in the retention of key executives;

 

·                  Balance the effect of market dynamics on equity compensation;

 

·                  Take into consideration the effect of FASB 123 impact on
Company performance; and

 

·                  Foster executive officer stock ownership.

 

Long-term incentives are generally provided in the form of equity compensation,
such as stock options and/or other equity related awards.  However, the
Compensation Committee reserves the right to utilize deferred cash incentives if
beneficial to the interests of the Company and its stockholders.  Long-term
incentive awards may have certain restrictions, such as mandatory vesting
periods, which encourage participating executives to continue in the Company’s
employ and thereby act as a retention incentive.

 

All grants of equity compensation shall be in accordance with the provisions and
limitations of the equity incentive plan periodically adopted by the Board of
Directors and approved by the stockholders.  The schedule for distribution of
long term-incentives is shown in Section 6.

 

6

--------------------------------------------------------------------------------


 

In addition to the above, the following guidelines will apply to the long-term
incentive plan:

 

·                  A maximum of 2% of outstanding shares of stock and/or options
will be distributed in any one year period.  The Compensation Committee retains
the discretion to increase this amount due to special circumstances, such as an
acquisition;

 

·                  A reserve of at least 10% of the shares available for
distribution each year will be held outside the normal distribution for special
needs (i.e., hiring, retention) that occur during the year; and

 

·                  All restricted stock grants shall be approved by the
Compensation Committee.  Restricted stock will typically not be granted to
executives who are not Section 16B Officers.  Restricted stock grants will
generally vest over a minimum of a three year period.  Vesting will primarily be
performance-based.  The mix of awards will generally be approximately 2/3 stock
options and 1/3 restricted stock.  Each share of restricted stock will be
considered equivalent to 2.5 stock options.

 

Example:  The normal grant is 15,000 stock options.  On a converted basis, using
the ratio of 2/3 options and 1/3 restricted stock, the award would be
approximately 10,000 options and 2,000 shares of restricted stock.

 

·                  No more than 0.9% of the outstanding shares of stock and/or
options can be distributed to executive officers in one year;

 

·                  The plan shall target 5-15% of the non-officer population for
inclusion in the long-term incentive program;

 

·                  Minimum stock option grants to non-officers will typically be
500 shares and maximum grants to non-officers will typically be 10,000 shares;
and

 

·                  Executive officers will be eligible to receive restricted
stock grants during the first restricted stock approval cycle following their
date of hire, or date of appointment as an executive officer.

 

5.4                               Other Section 16B Officer Provisions

 

Certain additional consideration will be provided to Section 16B officers as
approved by the Compensation Committee.  These provisions recognize and reward
the officers for the additional responsibilities, liabilities and contributions
that accompany officer status.  Specifically, the Chairman/CEO is provided with
a country club membership that is made available primarily for use in
entertaining clients and other business associates.  Section 16B officers
receive a $900 per month automobile allowance, as well as limited reimbursement
for club memberships, estate/financial planning and annual physical
examinations.  Also, Section 16B officers are eligible to defer compensation via
participation in the Deferred Compensation Program.

 

7

--------------------------------------------------------------------------------


 

6.0                               PROCESS FLOW/SCHEDULE

 

[g282382mm01i002.jpg]

 

8

--------------------------------------------------------------------------------

 

7.0          APPENDIX I – EXAMPLES OF ANNUAL INCENTIVE BONUSES

 

Subject to the limitations of the Executive Compensation Plan:

 

Example 1

 

Narrative:               The Company significantly exceeds each of its keys
objectives and the CEO significantly exceeds all individual contribution
expectations, maximizing the bonus payment.

 

Position:

CEO

Base Salary:  $100,000

CPF:  1.4

IF:  1.2

 

Bonus to be paid:  $100,000 X 1.00 X 1.4 X 1.2 = $168,000

 

Example 2

 

Narrative:               The Company achieves all and exceeds some of its key
objectives, and the CFO meets all individual contribution expectations.

 

Position:

CFO

Base Salary:  $100,000

CPF:  1.2

IF:  1.0

 

Bonus to be paid:  $100,000 X 0.6 X 1.2 X 1.0 = $72,000

 

Example 3

 

Narrative:               The Company meets its key objectives, and the General
Counsel meets individual contribution expectations.

 

Position:

General Counsel

Base Salary:  $100,000

CPF:  1.0

IF:  1.0

 

Bonus to be paid: $100,000 X 0.40 X 1.0 X 1.0 = $40,000

 

Example 4

 

Narrative:               The Company meets 80% of its key objectives, and the
Corporate Controller significantly exceeds individual contribution expectations.

 

Position:

Corporate Controller

Base Salary:  $100,000

CPF:  0.8

IF:  1.2

 

Bonus to be paid:  $100,000 X 0.40 X 0.8 X 1.2 = $38,400

 

9

--------------------------------------------------------------------------------


 

8.0          APPENDIX II – RESTRICTED STOCK PLAN SUMMARY AND EXAMPLES

 

Overview

 

Tetra Tech’s baseline equity compensation plan provides for a mix of stock
options and restricted stock grants to be awarded to Section 16B officers. 
Restricted stock will typically not be granted to individuals who are not
Section 16B officers.

 

Restricted stock awards will be eligible for vesting in equal installments
annually over a three-year period.  Vesting will be performance-based, based on
GAAP EPS growth, as follows:

 

Annual Award Vesting %

 

EPS Growth

0%

 

EPS < 5% year-over-year growth

60%

 

EPS 5-9% year-over-year growth

100%

 

EPS 10-14% year-over-year growth

120%

 

EPS > 14% year-over-year growth

 

Evaluation of performance for vesting purposes and the award of restricted stock
will occur annually as part of the normal compensation cycle as shown in
Section 6.0.

 

For the purpose of this Plan, “GAAP EPS” is the fully diluted earnings per share
from continuing operations, as defined by Statement of Financial Accounting
Standards (SFAS) 128, and related interpretations, adjusted as follows:

 

·      The impact of goodwill impairment under SFAS 142 will be excluded;

 

·      The impact of impairment on long-lived assets under SFAS 144 will be
excluded;

 

·      The impact of accounting changes requiring current and prior period
adjustments due to materiality under relevant SEC Staff Accounting Bulletins and
related accounting pronouncements will be excluded;

 

·      The impact of any changes in newly issued or existing accounting
principles and related interpretations will be excluded;

 

·      The financial statement impact from the settlement of tax audits more or
less than amounts previously recorded will be excluded;

 

·      Gains and losses from the sales of subsidiaries and significant lines of
businesses will be excluded; and

 

·      The impact of shares issued and costs incurred in connection with
acquisitions, mergers or debt restructurings will be excluded.

 

For each fiscal year, the Company’s CFO shall certify the amount of “GAAP EPS”,
adjusted as set forth above.

 

10

--------------------------------------------------------------------------------


 

Executive officer restricted stock grants shall be subject to the terms of the
Company’s 2005 Equity Incentive Plan, as amended by the Board on November 10,
2008 (the “2005 Plan”).  Notwithstanding any term or provision set forth in this
Policy, in the event of any inconsistency between this Policy and the 2005 Plan,
or the exercise of any discretion on the part of the Compensation Committee
pursuant to this Policy, the terms of the 2005 Plan shall control and supersede
the inconsistent term or provision of this Policy or the exercise of discretion
hereunder.

 

Plan Summary

 

In the November/December Compensation Committee meeting the Committee will
authorize a specific number of shares of restricted stock to be used for the
three year Restricted Stock (RS) Plan that starts in the current fiscal year. 
For example, in December, 2006 the “2007, 2008 and 2009 Restricted Stock Plan”
was authorized and funded.  The Compensation Committee will also approve the
number of shares to be allocated to 16B officers.

 

As stated, the restricted stock will vest in 1/3 increments over three years
based on GAAP EPS achieved during the Performance Period.  For a specific three
year RS plan, the prior year GAAP EPS is the measurement control point (see
examples).  Once established for a three year RS Plan, the EPS control point
cannot be modified.

 

At the end of each fiscal year, EPS will be determined and compared to EPS for
the immediately preceding fiscal year so that the year-over-year growth rate may
be calculated.  For each Section 16B officer, the EPS growth rate will be used
to determine the vesting percentage of each installment.  Each installment of
stock eligible for vesting in a given year will be scored based upon EPS growth
since the year in which that installment was granted.

 

In the event the duties of a restricted stock holder are reduced, such shares
may continue to vest at the discretion of the Compensation Committee.

 

Assuming a new RS Plan is authorized each year, by the third year, three
individual plans, each with its own period and control point will be running
concurrently (see below).

 

DATE

 

PLAN AUTHORIZED

 

CONTROL POINT

 

PLAN PERIOD

 

12/06

 

2007 RS Plan

 

FY 06 GAAP EPS

 

07,08,09

 

12/07

 

2008 RS Plan

 

FY 07 GAAP EPS

 

08,09,10

 

12/08

 

2009 RS Plan

 

FY 08 GAAP EPS

 

09,10,11

 

 

11

--------------------------------------------------------------------------------


 

Example 1

 

A Section 16B officer is allocated 3,000 shares of restricted stock at the end
of fiscal year 2006 to vest in equal amounts at the end of fiscal years 2007,
2008 and 2009, designated the “07 RS Plan.”  For fiscal year 2007, the EPS
growth rate is determined to be an 8% improvement over fiscal year 2006. 
Accordingly, 600 of the 1,000 (i.e., .6 x 1,000) eligible shares will vest in
2007.

 

Example 2

 

Using Example 1, 1,000 shares of restricted stock is vested in the 2007 Plan at
the end of FY-08.  EPS growth in FY-08 is determined to be a 0% improvement over
FY-07 for a two year average of 4% (i.e. 8% in year 1, 0 in year 2).  In this
example, the 16B officer would be awarded 0 shares of the 1,000 shares that
vested at the end of year two of the “07 RS Plan.”

 

Example 3

 

A 16B officer is awarded 3,000 shares in the 07 RS Plan, 4,000 shares in the 08
RS Plan, and 5,000 shares in the 09 RS Plan.  Each plan as stated has its
specific EPS control point.  At the end of FY-09, award components from each
plan would be evaluated as follows:

 

# SHARES
AVAILABLE

 

PLAN

 

EPS CONTROL POINT

 

‘09 EPS

 

% AVERAGE
GROWTH

 

SHARES
AWARDED

 

1,000

 

YR 3 ‘07

 

80¢

 

1.00

 

8.3

 

600

 

1,333

 

YR 2 ‘08

 

88¢

 

1.00

 

6.8

 

800

 

1,667

 

YR 1 ‘09

 

75¢

 

1.00

 

33.0

 

2,000

 

4,000

 

 

 

 

 

 

 

 

 

3,400

 

 

12

--------------------------------------------------------------------------------


 

9.0          APPENDIX III – TIMING OF EXECUTIVE EQUITY AWARDS

 

The effective date of the grant for all stock options and restricted stock
awards is the date of approval by the Compensation Committee.

 

Equity compensation recommendations for executive officers in accordance with
this policy, including both stock options and restricted stock, will be
presented to the Compensation Committee at the November/December meeting.  The
Compensation Committee will also consider salary increase and annual performance
bonus recommendations at the November/December meeting.

 

Actual approval of stock option and restricted stock awards to executive
officers will be made by the Compensation Committee at its
November/December meeting, consistent with the annual stock option grants to all
stock option recipients.

 

The Compensation Committee approves grants for new hires as recommended by the
Chairman/CEO.  The effective date of the grant is the date of approval by the
Compensation Committee.

 

13

--------------------------------------------------------------------------------


 

10.0        APPENDIX IV – DETERMINATION OF NET INCOME

 

For the purpose of this Policy, “net income” is defined as the Company’s net
income as set forth in its audited financial statements, adjusted as follows:

 

·      The impact of goodwill impairment under SFAS 142 will be excluded;

 

·      The impact of impairment on long-lived assets under SFAS 144 will be
excluded;

 

·      The impact of accounting changes requiring current and prior adjustments
due to materiality under relevant SEC Staff Accounting Bulletins and related
accounting pronouncements will be excluded;

 

·      The impact of any changes in newly issued or existing accounting
principles and related interpretations will be excluded;

 

·      The financial statement impact from the settlement of tax audits more or
less than amounts previously recorded will be excluded;

 

·      Gains and losses from the sales of subsidiaries and significant lines of
businesses will be excluded;

 

·      The costs incurred in connection with acquisitions, mergers or debt
restructurings will be excluded; and

 

·      The impact of bonuses accrued for individuals subject to the Executive
Compensation Plan will be excluded.

 

For each fiscal year, the Company’s CFO shall certify the amount of “net
income”, adjusted as set forth above.

 

14

--------------------------------------------------------------------------------
